UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CONVERGEN ENERGY WI, LLC,
                                                                Civil Action No. 20-cv-5240 (LJL)
                              Plaintiffs
                                                                           Related to:
V.                                                              Civil Action No. 20-CV-3746 (LJL)

L'ANSE WARDEN ELECTRIC COMPANY, LLC,                            MOTION FOR ADMISSION
                                                                    PROHACVICE
                              Defendants.


       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts ofNew York, Benjamin D. LaFrombois, of the law firm ofvon Briesen & Roper,

s.c., hereby moves this Court for an Order for admission to practice Pro Hae Vice to appear as

counsel for Convergen Energy WI, LLC in the above-captioned action.

       I am in good standing of the bar of the State of Wisconsin and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of a

felony. I have never been censured, suspended, disbarred or denied admission or readmission by

any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: July   2/,2020                         Respectfully Submitted,


                                               ~4
                                              ~1gnature

                                              Applicant's Name: Benjamin D. LaFrombois
                                              Firm Name:        von Briesen & Roper, s.c.
                                              Address:     2905 Universal Street, Suite 2
                                              City/State/Zip:     Oshkosh, WI 54904
                                              Telephone:               920.233.4704
                                              Email: -~b=la=f:=ro~m
                                                                  ~ bo=i=s@
                                                                          ~v~o=n~b~
                                                                                  ri~
                                                                                    es~e=n~.c~o=m~
